DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Divine on March 31, 2021.
The application has been amended as follows: 
In the claims filed March 22, 2021:
Claim 21, line 7 – “coupling the base plate to the actuator assembly” has been replaced with “coupled to the base plate”
Claim 21, line 15 – “path.” has been replaced with “path, wherein the gear comprising a first gear and is located proximal the vehicle body, the vehicle further comprising: a second gear coupled to the first gear, wherein rotation of the first gear causes rotation of the second gear to move the vehicle door relative to the base plate.” 
Claim 23, line 3 – “axis” has been replaced with “axis of the base plate”
Claim 23, line 6 – “axis” has been replaced with “axis of the base plate”
Claim 26, line 7 – “coupling the base plate to the actuator assembly,” has been replaced with “coupled to the base plate,”

Claim 30, line 6 – “axis” has been replaced with “axis of the base plate”
Claim 36, line 8 – “gear coupling the actuation device” has been replaced with “gear coupled”
Claim 36, line 9 – “wherein” has been replaced with “wherein: the base plate comprises a first plate and a second plate, the gear is disposed between the first plate and the second plate, the gear is disposed between the actuation device and the vehicle door such that movement of the actuation device causes movement of the vehicle door via the gear, and”
Claim 41 – Cancelled
Claim 42 – Cancelled
Claim 43 – Cancelled

			VACATING PRIOR RESTRICTION
 The species previously withdrawn from consideration as a result of a restriction requirement mailed on October 15, 2020 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claimed inventions previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on October 15, 2020 is hereby withdrawn and claims 23-25 and 32 are hereby rejoined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634